In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-13-00261-CR
                               ________________________

                             JOEL RAMIREZ, JR., APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 64th District Court
                                    Hale County, Texas
          Trial Court No. A19222-1208; Honorable Robert W. Kinkaid, Jr., Presiding


                                    September 10, 2013

                              MEMORANDUM OPINION
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.

       Appellant, Joel Ramirez, Jr., was convicted of unlawful possession of a firearm1

and sentenced to four years confinement and a $2,000 fine.               The Trial Court's

Certification of Defendant's Right of Appeal reflects that Appellant's case is a plea

bargain case from which he has no right of appeal. The certification notwithstanding,

Appellant filed a pro se notice of appeal.

1
TEX. PENAL CODE ANN. § 46.04(a) (West 2011).
       By letter dated August 8, 2013, this Court notified Appellant of the consequences

of the certification and invited him to either file an amended certification showing a right

of appeal or demonstrate other grounds for continuing the appeal on or before August

28, 2013.


       Appellant did not file a response. Because he has failed to file an amended

certification showing a right of appeal and did not demonstrate grounds for continuing

this appeal, we have no alternative but to dismiss this appeal based on the certification

signed by the trial court. See TEX. R. APP. P. 25.2(d).



                                                 Patrick A. Pirtle
                                                     Justice


Do not publish.




                                             2